Exhibit 10.1
FOURTH AMENDMENT TO LEASE AGREEMENT
Made as of this 5th day of November, 2008
by and between
     Corporate Property Associates 9, L.P., a Delaware Limited Partnership (as
successor by merger with Corporate Property Associates 8, L.P., a Delaware
Limited Partnership) (“Landlord”), having an address c/o W.P. Carey & Co., Inc.,
50 Rockefeller Plaza, 2nd Floor, New York, NY 10020, and Orbital Sciences
Corporation, a Delaware corporation, as successor by merger to Space Data
Corporation (“Tenant”), having an address at 3380 South Price Road, Chandler, AZ
85248 (Attention: Vice President of Finance and Business Operations) and 21839
Atlantic Boulevard, Dulles, VA 20166 (Attention: General Counsel and Senior Vice
President and Treasurer).
W I T N E S S E T H:
          WHEREAS, Landlord and Tenant entered into a certain Lease Agreement,
dated as of September 29, 1989, as amended by a First Amendment to Lease, dated
as of December 26, 1990, as amended by a Second Amendment to Lease Agreement,
dated as of May 20, 1998 and as amended by the Third Amendment to Lease
Agreement, dated as of November 1, 2000 (said Lease Agreement, as amended, the
“Lease”); and
          WHEREAS, Tenant has requested, and Landlord has agreed, to amend the
Lease to provide for, among other things, the extension of the Term of the Lease
and adjustment of Basic Rent, consent to the performance of certain Alterations
at the Leased Premises, and to amend certain other terms and provisions of the
Lease as hereinafter provided, all upon the terms and conditions set forth
herein (this “Amendment”).
          WHEREAS, in addition, with respect to Tenant’s performance of the
Qualified Improvements and/or the Access Improvements (as such terms are defined
hereinbelow), Landlord has and will incur certain transaction costs, including,
but not limited to, attorneys fees and consultant’s fees, the review and
approval of plans and specifications, and final sign off on the Qualified
Improvements and/or Access Improvements (“Transaction Costs”), which Transaction
Costs are to be borne by Tenant by agreement of the parties; provided that
Transaction Costs shall not include attorneys fees and costs incurred by either
Landlord or Tenant in connection with the negotiation, preparation and execution
of this Amendment, which shall be paid by the respective parties to their own
counsels.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant covenant and
agree as follows:
          1. Effective as of the date of this Amendment (the “Effective Date”),
the Lease is hereby amended to extend the Term of the Lease so that the
Expiration Date shall henceforth be September 29, 2019.

 



--------------------------------------------------------------------------------



 



          2. As of the Effective Date, the Lease is hereby amended so that
Tenant shall only have three (3) remaining Renewal Terms of five (5) years each,
to commence upon the Expiration Date (as extended by this Amendment), and on the
fifth (5th) and tenth (10th) anniversaries of such Expiration Date. Except as
aforesaid and as set forth in Section 3 below in this Amendment, all of the
other terms and provisions of Paragraph 5 of the Lease with respect to the
exercise or non-exercise of any Renewal Term shall remain in effect.
          3. Paragraph 6 of the Lease (Rent) is hereby amended so that as of
September 1, 2008, the Basic Rent as escalated and set forth on Exhibit D to the
Lease shall be reduced to $2,770,560.00 per annum, payable monthly in advance
and otherwise accordance with the terms of said Paragraph 6 and Exhibit D. Such
Basic Rent, as amended, shall be subject to adjustment in accordance with the
provisions of Paragraphs 2 and 3 of Exhibit D, but only once during the ten
(10) year Renewal Term provided for in this Amendment, such adjustment to be
effective as of October 1, 2014.
          4. (a) In connection with the extension of the Term as provided for
herein, and Tenant’s performance of certain Alterations at the Leased Premises
(including certain roof repairs and renovations) that are to be mutually agreed
upon between Landlord and Tenant, including, but not limited to, the items set
forth on Schedule 1 annexed hereto (collectively, “Qualified Improvements”),
Landlord shall contribute (“Landlord’s Contribution”) an aggregate amount of
$5,250,000 to be applied towards the actual costs to Tenant of the Qualified
Improvements in accordance with the construction budget annexed hereto as
Schedule 2, in three tranches, as follows: (i) $1,250,000 (“First Tranche”), a
portion of which (the “Immediate Advance”) shall be advanced to Tenant on or
about November 10, 2008 to the extent of any Qualified Improvements completed
and paid for by Tenant as of or prior to the Effective Date but on or after
January 1, 2008, and the balance of such First Tranche shall be advanced to
Tenant during the course of performance of the Qualified Improvements as
progress payments, (ii) $1,500,000 (“Second Tranche); which shall be advanced to
Tenant during the course of performance of the Qualified Improvements as
progress payments and (iii) $2,500,000 (“Third Tranche”) which shall be advanced
to Tenant during the course of performance of the Qualified Improvements as
progress payments. The balance of the First Tranche (i.e., excluding the
Immediate Advance) and the entirety of the Second Tranche and the Third Tranche
shall be held and disbursed by Landlord in the same manner as the disbursement
of progress payments from Net Proceeds or a Net Award under the provisions of
Paragraph 15 of the Lease (except that the provisions of clause 15(a)(i)(B) and
Paragraph 15(b) shall not be applicable). The Qualified Improvements shall
otherwise be performed by or on behalf of Tenant in conformity with the
provisions of Paragraph 12 of the Lease (except for the references therein to
Paragraphs 32 and 36 of the Lease); except that no request for an advance by
Tenant shall be for less than $500,000, unless it is the final advance of
Landlord’s Contribution. Tenant shall use commercially reasonable efforts to
complete performance of the Qualified Improvements on or before December 31,
2009. Notwithstanding anything herein to the contrary, (i) Landlord’s obligation
to fund the Landlord’s Contribution (A) shall in no event exceed the actual cost
of the Alterations, and (B) shall expire as of March 31, 2010 as to any unfunded
portion of Landlord’s Contribution to the extent that Tenant has not duly
submitted a request for disbursement to Landlord with respect thereto as of such
date; and (ii) Tenant shall complete any and all Alterations in compliance with
the terms and provisions of the Lease and applicable Laws whether or not
Landlord’s Contribution is sufficient therefor. Except for the Immediate Advance
(which shall be disbursed as set forth above), disbursements of Landlord’s
Contribution shall be

- 2 -



--------------------------------------------------------------------------------



 



made within thirty (30) days of Landlord’s receipt of duly submitted request for
disbursement in conformity with Paragraph 15(a) of the Lease and shall be deemed
made first from the First Tranche, then from the Second Tranche, and lastly from
the Third Tranche.
               (b) The funds provided under the Second Tranche and Third Tranche
of Landlord’s Contribution shall be amortized and repaid by Tenant as additional
fixed rent under the Lease (the “TI Rent”) over the remaining Term of the Lease
at the time such funds are drawn by Tenant (i.e., ten years or less), commencing
on the date of the applicable initial advance, together with interest computed
thereon at the rate of (i) 5.5% per annum from the date of each respective
advance until repaid in full with respect to the Second Tranche ( the “TI2
Rent”), and (ii) 7.5% per annum from the date of each respective advance until
repaid in full with respect to the Third Tranche (the “TI3 Rent”). All TI Rent
due shall be paid monthly at the same time and in the same manner as Basic Rent
under the Lease and shall constitute “Rent” for all purposes under the Lease.
               (c) Transaction Costs incurred as of the date of funding of the
First Tranche shall be deducted from the First Tranche (but deemed advanced to
Tenant). Thereafter, any additional Transaction Costs incurred by Landlord shall
be billed to Tenant as Additional Rent due under the Lease, and if same are not
paid by Tenant within thirty (30) days after such bill is rendered then same may
(at Landlord’s option) be deducted by Landlord from the next occurring advance
(but deemed advanced to Tenant) of Landlord’s Contribution hereunder.
               (d) Tenant’s performance of any Alterations at the Leased
Premises other than those constituting Qualified Improvements as to which Tenant
seeks reimbursement from Landlord’s Contribution (including any additions to the
items set forth on Schedule 1 hereto) shall be subject to Landlord’s prior
written consent, such consent not to be unreasonably withheld, delayed or
conditioned. Upon Landlord’s consent to reimbursement from Landlord’s
Contribution for any Alteration proposed by Tenant and scheduled to be commenced
and completed prior to December 31, 2009, such Alteration shall be treated as a
Qualified Improvement under Section 4(a) hereof. Except as modified hereby, all
of the terms and conditions of the Lease with respect to the performance of any
Alterations and Landlord’s approval thereof shall remain in full force and
effect.
          5. (a) The following clauses of Paragraph 19 (Default Provision) are
hereby deleted in their entirety: 19(a)(v); 19(a)(xiv); and 19(a)(xv).
     (b) Clause 19(a)(iv) is hereby deleted in its entirety and the following
shall be substituted in lieu thereof:
     “a default beyond any applicable cure period or at maturity by Tenant in
any payment of principal or interest on any obligations for borrowed money
having an original principal balance of Seventy Five Million Dollars
($75,000,000) or more in the aggregate, or in the performance of any other
provision contained in any instrument under which any such obligation is created
or secured (including the breach of any covenant thereunder), (x) if such
payment is a payment at maturity or a final payment, or (y) if an effect of such
default is to cause the holder of such obligation to accelerate such obligations
so that it becomes due prior to its stated maturity and no written waiver,
extension or forbearance agreement with such holder

- 3 -



--------------------------------------------------------------------------------



 



is then in effect; provided further that any subsequent cure, by payment or
other satisfaction accepted by the holder of such obligation shall constitute a
cure of the default under this clause (iv); provided that, the default under
this clause 19(a)(iv) shall no longer be applicable and of no further force or
effect if, effective as of a date (a “Determination Date”) occurring not earlier
than October 1, 2013, Tenant shall have maintained for the immediately preceding
four (4) fiscal quarters of Tenant (the “Required Duration”), a senior unsecured
debt rating of not less than BBB- by Standard & Poor’s Rating Services and Baa3
by Moody’s Investor Services, Inc. (such services, together with any successor
entity of either company providing such rating services, the “Rating Agencies”)
and shall not then be on “Negative Credit Watch”; provided further that if
Tenant’s senior unsecured debt as of such Determination Date is not then rated
by one of the Rating Agencies, but Tenant has maintained the applicable rating
under this clause 19(a)(iv) by the other Rating Agency for the Required
Duration, then the default under this clause 19(a)(iv) shall no longer be
applicable and shall be of no further force and effect.
               (c) Clause 19(a)(vi) is hereby amended by deleting the words “in
excess of One Million Dollars ($1,000,000)” on the second line thereof and
substituting, in lieu thereof, the words “which judgment or claim is not covered
by insurance and is in excess of Fifty Million Dollars ($50,000,000)” in the
aggregate”.
          6. Paragraph 19 of the Lease (Default Provision) is hereby amended by
the insertion of the word “written” in the following places in subsection (g):
(i) after the word “Tenant” and before the word “notice” in the first sentence;
(ii) after the word “which” and before the word “notice” in the second sentence;
and (iii) after the word “the” and before the word “notice” in the third
sentence.
          7. Paragraph 19 of the Lease (Default Provision) is hereby amended by
the deletion of the following clause designations from the last sentence of
subsection (g): “(v)”; “(xiv)”; and “(xv)”.
          8. The Guaranty and Suretyship Agreement (“Guaranty”) made by Orbital
Sciences Corporation II and dated as of September 29, 1989 is hereby terminated.
All references to the Guaranty and/or Guarantor(s) are hereby deleted from the
Lease.
          9. Paragraph 21 of the Lease (Notices) (as amended by Section 6 of
that certain Second Amendment to Lease Agreement dated as of May 20, 1998) is
hereby amended by the deletion of the words “the other party at its address
stated above or when delivery is refused” at the end of the first sentence and
the deletion of the third and fourth sentences in their entirety and the
insertion of the following in place of the deleted text:
     “the other party at the following address or when delivery is refused:
     If to Landlord:
Corporate Property Associates 8, L.P.
Corporate Property Associates 9, L.P.
c/o W.P. Carey & Co., Inc.

- 4 -



--------------------------------------------------------------------------------



 



50 Rockefeller Plaza, 2nd Floor
New York, NY 10020
     With a copy to:
Reed Smith LLP
599 Lexington Avenue, 29th Fl.
New York, New York 10022
Attn: Joseph M. Marger, Esq.
     If to Tenant:
Orbital Sciences
3380 Price Road
Chandler, Arizona 85248
Attention: Mr. James Utter, Senior Vice President and Deputy General Manager
     With copies to:
Orbital Sciences Corporation
21839 Atlantic Boulevard
Dulles, VA 20166
Attention: Senior Vice President & Treasurer
     and:
Orbital Sciences Corporation
21839 Atlantic Boulevard
Dulles, VA 20166
Attn: General Counsel
     and a copy to:
Cooley Godward Kronish LLP
11951 Freedom Drive
Reston, VA 20190
Attention: John G. Lavoie, Esq.
          10. Paragraph 26 of the Lease (Books and Records) is hereby amended in
the following respect:
                    (a) The following provision shall be added to the end of the
second paragraph:
“Notwithstanding the foregoing, Tenant’s obligations in this paragraph shall
only be applicable during any period of time in which Tenant is not a publicly
traded company or during any period of time when Tenant’s financial statements
and reports Form 10-Q and Form 10-K and other required filings by Securities &

- 5 -



--------------------------------------------------------------------------------



 



Exchange Commission are not available to Landlord through EDGAR or another
online source or otherwise readily available to Landlord without material cost.”
          11. Paragraph 35 of the Lease is hereby deleted in its entirety.
          12. Tenant has informed Landlord of the potential desire of Tenant to
construct and/or install the following:
               (a) an expansion of the Improvements at the Leased Premises of a
to-be-determined square footage (the “Expansion”), the estimated cost of which
is also to be determined (the “Project Costs”). Landlord hereby grants Tenant
the option to request that Landlord finance the Project Costs for the Expansion,
upon terms and conditions mutually acceptable to Landlord and Tenant, subject to
good faith negotiation in light of then current market factors (but without
legal obligation on the part of either party), and which may include
environmental and structural assessments of the Leased Premises satisfactory to
Landlord and an appraisal of the Leased Premises (assuming same have been
improved with the completed Expansion) containing an appraised value of not less
than the anticipated Project Costs. If Tenant so desires Landlord to provide
such financing, then Tenant shall so notify Landlord in writing (an “Expansion
Notice”) and, thereafter, the parties shall negotiate in good faith, as
aforesaid (but without legal obligation), for a period of sixty (60) days from
the date of the Expansion Notice, mutually acceptable terms and conditions upon
which Landlord is willing to finance the Project Costs for such Expansion. If
the parties are unable to reach mutually acceptable terms within such sixty
(60) day period then the provisions hereof shall be null and void. The
provisions of Paragraph 32 of the Lease shall not apply to the Expansion, and
               (b) the installation of certain pedestrian access facilities,
access points and/or conduit connections (collectively, the “Access
Improvements”) from the Leased Premises to nearby, adjacent and/or contiguous
land site(s) which Tenant may intend to lease and occupy, all at Tenant’s sole
cost and expense. The Access Improvements may include access points and/or a
pedestrian bridge across the lake that is between the Premises and such other
land site(s). The conduit connection would consist of a conduit traversing
underground between the Leased Premises and such other land site(s), containing
certain telecommunications fibers and other equipment in order to provide a
telecommunications and data connection for Tenant’s use. Subject to Landlord’s
reasonable approval of the plans and specifications, Landlord hereby approves of
Tenant’s installation and/or construction of the Access Improvements, provided
that (i) none of the Access Improvements shall result in any interdependence for
any legal access, utility services, sanitary sewer, drainage or parking between
the Premises and any such adjacent or contiguous land sites, or result in or be
dependant on the granting of any easement, right of way, or other use or access
rights, for the benefit of any land other than the Premises or any persons other
than the officers, directors, employees, agents, invitees and guests of the
tenants or subtenants in occupancy of the Premises, without, in any case, the
prior written consent of Landlord and (ii) provided that, if at the time it
reviews and/or approves the plans and specifications for the Access
Improvements, Landlord affirmatively identifies to Tenant in writing which
Access Improvements Landlord will require Tenant to remove, then Tenant shall
remove such Access Improvements at the expiration or earlier termination of the
Term upon receipt of a written demand from Landlord sent within ninety (90) days
of the expiration or earlier termination of the Term (unless such earlier
termination is a result of an Event of Default

- 6 -



--------------------------------------------------------------------------------



 



by Tenant, in which case, notice by Landlord shall be given not later than
thirty (30) days after such default termination).
          13. With respect to the Qualified Improvements, Paragraph 15 of the
Lease is hereby amended as follows:
                    (i) Sections 15(a)(i)(B) and 15(b) shall not be applicable
thereto;
                    (ii) Section 15(a)(iv)(B) is hereby amended by inserting the
word “conditional” after “(B)” and before “waivers”; and
                    (iii) Landlord hereby approves of Tenant’s selection and use
of the Renaissance Companies as the contractor for the performance of certain of
the Qualified Improvements, including but not limited to the 2008 Taurus II
Facilities Construction Project. The 2008 Taurus II facilities Construction
Project shall include, but shall not be limited to, the expansion of the main
building, the construction of a break room, the conversion of warehouse space
into integration bays, the conversion of an existing conference room into a
secure conference room and expansion of certain restrooms. Landlord hereby
approves of Deutsch Architectural Group as the project manager/tenant
representative for the Qualified Improvements. Landlord hereby approves Paul
Rich Roofing & Construction for the roof refurbishment/replacement/repair for
Areas 2, 3 and 4.
          14. Tenant represents and warrants that Tenant has not dealt directly
or indirectly with any broker or agent in connection with this Amendment, other
than CBRE (“Broker”). The execution and delivery of this Amendment by Landlord
shall be conclusive evidence that Landlord has relied upon the foregoing
representation and warranty. Tenant agrees to indemnify and hold Landlord
harmless from and against any claims for commissions, fees or other compensation
by any person or entity who shall claim to have dealt with Tenant in connection
with this Amendment and for any and all costs incurred in connection with such
claims, including, without limitation, reasonable attorneys fees and
disbursements, other than Broker. Landlord and Tenant agree that Landlord shall
to pay a commission in the amount of $277,056.00, as its full and final
compensation due Broker in connection with this Amendment and the Lease,
pursuant to a separate written agreement, and that any other fee or other
compensation in addition to or above such amount shall be Tenant’s
responsibility.
          15. All defined terms used in this Amendment, unless otherwise defined
herein, shall have the meanings ascribed thereto under the Lease.
          16. Except as modified and amended by this Amendment, all of the
terms, covenants and conditions of the Lease are hereby ratified and confirmed
and shall continue to be and remain in full force and effect throughout the
remainder of the term thereof. No further changes to the Lease or this Amendment
may be made except by written agreement signed by the parties.
          17. This Amendment shall not be binding upon or enforceable against
Landlord unless and until Landlord shall have executed and unconditionally
delivered to Tenant an executed counterpart of this Amendment.

- 7 -



--------------------------------------------------------------------------------



 



          18. The provisions of this Amendment shall inure to the benefit of,
and be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and assigns.
          19. This Amendment shall be governed by and construed in accordance
with the laws of the State of Arizona, without giving effect to its principles
of conflicts of law.
          20. Except to the extent modified by this Fourth Amendment, all
provisions of the Lease shall remain unchanged and in full force and effect.

- 8 -



--------------------------------------------------------------------------------



 



          In WITNESS WHEREOF, Landlord and Tenant have caused this Fourth
Amendment to be duly executed under seal as of the day and year first above
written.

                  LANDLORD:    
 
                CORPORATE PROPERTY ASSOCIATES 9, L.P., A DELAWARE LIMITED
PARTNERSHIP,         a Delaware limited partnership    
 
           
 
  By:
Name:   /s/ Holly C. Mauro
 
Holly C. Mauro    
 
  Title:   Director    
 
                TENANT:    
 
                ORBITAL SCIENCES CORPORATION,         a Delaware corporation    
 
           
 
  By:
Name:   /s/ Michael R. Williams
 
Michael R. Williams    
 
  Title:   Senior Vice President and Treasurer    

- 9 -



--------------------------------------------------------------------------------



 



Schedule 1
Qualified Improvements

                  Qualified Improvements   Est. Budget   Status   Timeframe
Pressure Containment Facility
  $ 1,000 - $2,000     Requirements Documented   2009
2008 Taurus-II Facilities Construction Project
  $ 2,500 - $3,500     Approved; out for bid   2008/2009
Highbay 8E
  $ 535     Nearly Complete   2008
Area 4 Test Wall
  $ 13     Complete   2008
Highbay 1001 Hoist
  $ 30     Complete   2008
Vault Reconfiguration (for CLE)
  $ 82     Partial   2008
Area 3 Roof Refurb
  $ 270     Complete   2008
Area 2 & 4 Roof Refurb
  $ 600     Planned   2008
City Water to Central Plant
  $ 90     Planned   2009
Pump House Refurb
  $ 20     Planned   2009
Fire Alarm Upgrade Areas 7 & 8
  $ 50     Planned   2009
Epoxy Flooring for Production & Cal Lab
  $ 25     Planned   2009
Energy Management System Retrofit
  $ 35     Planned   2009
Stairs to Main Building Roof
  $ 30     Planned   2009
Cafeteria Expansion
  $ 1,000     Proposed   2009
Plant Equipment Replacement (e.g. Emergency Generator, etc)
  $ 300     In Process   2008/2009
Parking Lot Seal Coat
  $ 55     Planned   2009
Parking Lot Improvement / Expansion
  $ 100     Planned   2009
Misc Other*
  $ 500     As needed   2008/2009
Total
               

 

*   Other facility projects deemed necessary by Tenant for continuing plant
operations.

Definitions:
YTD — Year to Date
ETC — Estimate to Complete

- 10 -



--------------------------------------------------------------------------------



 



Schedule 2
Construction Budget
Construction Budget ($000)

                                  Qualified Improvements   YTD July End     ETC
2008     ETC 2009     Total  
Pressure Containment Facility
  $ —             $ 2,000     $ 2,000  
2008 Taurus-II Facilities Construction Project
  $ 80     $ 1,920     $ 1,500     $ 3,500  
Highbay 8E
  $ 510     $ 25             $ 535  
Area 4 Test Wall
  $ 13                     $ 13  
Highbay 1001 Hoist
  $ 30                     $ 30  
Vault Reconfiguration (for CLE)
  $ 62     $ 20             $ 82  
Area 3 Roof Refurb
  $ 270                     $ 270  
Area 2 & 4 Roof Refurb
  $ —     $ 600             $ 600  
City Water to Central Plant
  $ —             $ 90     $ 90  
Pump House Refurb
  $ —             $ 20     $ 20  
Fire Alarm Upgrade Areas 7 & 8
  $ —             $ 50     $ 50  
Epoxy Flooring for Production & Cal Lab
  $ —             $ 25     $ 25  
Energy Management System Retrofit
  $ —             $ 35     $ 35  
Stairs to Main Building Roof
  $ —             $ 30     $ 30  
Cafeteria Expansion
  $ —             $ 1,000     $ 1,000  
Plant Equipment Replacement (e.g. Emergency Generator, etc)
  $ —     $ 150     $ 150     $ 300  
Parking Lot Seal Coat
  $ —             $ 55     $ 55  
Parking Lot Improvement / Expansion
  $ —             $ 100     $ 100  
Misc Other*
  $ —     $ 200     $ 300     $ 500  
 
                       
Total
  $ 965     $ 2,915     $ 5,355     $ 9,235  
 
                       

 

*   Other facility projects deemed necessary by Tenant for continuing plant
operations.

- 11 -